EXHIBIT 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference into Registration Statement No. 333-189551 on FormS-8 and Registration Statement No. 333-194697 on Post-Effective Amendment No. 1 to Form S-1 on Form S-3 of our report dated March 12, 2015, relating to our audits of the consolidated financial statements of BioLifeSolutions, Inc. and Subsidiary appearing in the Annual Report on Form 10-K of BioLifeSolutions, Inc. for the year ended December31,2014. /S/ PETERSON SULLIVAN LLP Seattle, Washington March 12, 2015
